Citation Nr: 1612368	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral wrist arthralgia.

2.  Entitlement to service connection for bilateral wrist arthralgia.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for depressive disorder.

5.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received by VA since a May 2005 rating decision that denied entitlement to service connection for a bilateral wrist disability and an acquired psychiatric disability pertains to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.

2.  The Veteran's entrance examination report does not note a bilateral wrist disorder, and the evidence is not clear and unmistakable that his current bilateral wrist arthralgias that were manifest in service pre-existed service and were not aggravated during service.

3.  The Veteran has dysthymic disorder as the result of his service-connected disabilities.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen claims of entitlement to service connection for a bilateral wrist arthralgias and an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

2.  The presumption of soundness on entry to service as to a bilateral wrist disorder has not been rebutted.  38 U.S.C.A. §§ 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2015).

3.  The criteria for entitlement to service connection for bilateral wrist arthralgia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for dysthymic disorder have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A July 1986 rating decision denied entitlement to service connection for multiple arthralgias, to include a bilateral wrist disability.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new evidence within one year of the decision.  Thus, the July 1986 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

A July 2002 rating decision confirmed the prior denial for multiple arthralgias, to include a bilateral wrist disability, and denied entitlement to service connection for depression.  The Veteran filed a timely notice of disagreement regarding the decision, but failed to perfect an appeal by filing a substantive appeal within sixty days of the issuance of the statement of the case.  Therefore, the July 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A May 2005 rating decision subsequently denied the claims, finding new and material evidence had not been submitted to reopen the claims.  The Veteran did not submit a notice of disagreement or new evidence within one year of the May 2005 rating decision, and it also became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The AOJ determined reopening of the Veteran's service connection claims was warranted; however, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since the May 2005 rating decision, VA has received a multitude of medical evidence that indicates the Veteran's has a current bilateral wrist disability that is related to service.  Notably, the Veteran has been granted service connection for other joint disabilities that were also denied by the May 2005 rating decision.  There is also evidence the Veteran's psychiatric disability is the result of newly service-connected disabilities, in addition to the claimed bilateral wrist disability.  This evidence was not previously of record, pertains to the bases for the prior denials, and raises a reasonable possibility of substantiating the claims.  Thus, reopening of the claims is warranted.

Entitlement to Service Connection for Bilateral Wrist Arthralgia

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The AOJ denied entitlement to service connection for bilateral wrist arthralgias, due in part, to a finding that the condition pre-existed service.  However, the Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's 1983 entrance examination report does not note a bilateral wrist disorder; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  While the Veteran indicated a history of bone, joint, or other deformity on the 1983 entrance report of medical history, the term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).


The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.   Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

On an April 1983 report of medical history, the Veteran reported he had a "bone, joint or other deformity" prior to his entry into active service.  The Veteran did not identify his wrists as the location of the condition.  Further, while the Veteran is competent to report symptoms such as pain, he is not competent to diagnosis a bilateral wrist disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the evidence does not clearly and unmistakably show a bilateral wrist disability pre-existed service.  More notably, there is no evidence that clearly and unmistakably shows a bilateral wrist disability was not aggravated during service.  To the contrary, the Veteran was separated from service due to multiple arthralgias, to include of the wrists.  Thus, the presumption of soundness on entry to service as to a bilateral wrist disability has not been rebutted.

Although the two most recent VA examiners did not diagnose a specific wrist disorder, the private treatment records contain diagnoses of bilateral wrist arthralgias.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Moreover, in Peterson v. Brown, 4 Vet. App. 252 (1993), the Court addressed whether an increased rating was warranted for arthralgia of the shoulders, indicating that arthralgias could constitute disability for which compensation could be granted.  Thus, the Board finds that the Veteran has met the current disability requirement.

Moreover, the Veteran has continuously sought treatment for bilateral wrist pain since his separation from service for the condition.  Medical professionals continue to describe this disability as multiple arthralgias or sero-negative arthralgia.  The evidence clearly establishes this disability manifested during active service, and the presumption of soundness on entry to service has not been rebutted.  Therefore, entitlement to service connection for a bilateral wrist disability is warranted.  

Entitlement to Service Connection for Dysthymic Disorder

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

As with direct service connection, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The VA treatment records contain diagnoses of dysthymic disorder.  Moreover, mental health professionals have indicated the Veteran's current psychiatric disability is the result of pain from his service-connected wrist, elbow, and knee disabilities.  The Social Security Administration has also indicated that the Veteran has a psychiatric disability as result of these disabilities.  The Board notes a May 2010 VA examiner did not diagnosis a psychiatric disorder; however, the Board gives this opinion limited evidentiary weight as there was no discussion of the well-established history of mental health issues in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the Board must be able to articulate a valid reason for giving greater weight to one medical opinion than another).  In fact, the May 2010 examiner indicated the Veteran had never been diagnosed with a psychiatric disorder after his separation from service, but the record contains psychiatric diagnoses that have been found related to service-connected disabilities.  Therefore, the evidence establishes it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include depression and anxiety, as a result of his service-connected joint disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to service connection for dysthymic disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The application to reopen the claim for entitlement to service connection for bilateral wrist arthralgia is granted.

Entitlement to service connection for bilateral wrist arthralgia is granted.

The application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for dysthymic disorder is granted.


REMAND

At the time of the RO's October 2010 denial of a TDIU, the Veteran had not been granted service connection for any disability.  As the Board has granted service connection for bilateral wrist arthralgias and dysthymic disorder in this decision, the issue of entitlement to a TDIU must be remanded to be considered in light of this significant change in circumstances, following assignment of initial ratings for these disabilities.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  After assigning initial ratings for the now service connected bilateral wrist arthralgias and dysthymic disorder and conducting any appropriate additional development, to include if deemed necessary obtaining a medical opinion as to the degree of occupational impairment caused by these service connected disabilities, readjudicate the claim for entitlement to a TDIU.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


